                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


MATTHEW HUTSON,                                        )
9914 NW Blum Road                                      )
Parkville, MO 64152                                    )
                                                       )
                              Plaintiff,               )
                                                       )
vs.                                                    )   Case No. 5:19-cv-6020
                                                       )
LIBERTY MUTUAL GROUP, INC.                             )
SERVE REGISTERED AGENT:                                )
     CSC-Lawyers Incorporating Service Co.             )
     221 Bolivar                                       )
     Jefferson City, Missouri 65101                    )
                                                       )
LIBERTY MUTUAL INSURANCE COMPANY                       )
SERVE REGISTERED AGENT:                                )
     CSC-Lawyers Incorporating Service Co.             )
     221 Bolivar                                       )
     Jefferson City, Missouri 65101                    )
                                                       )
                              Defendants.              )


                                           COMPLAINT

       COMES NOW Plaintiff Matthew Hutson (hereafter “Plaintiff” or “Matt”), by and

through counsel, and for his causes of action against Defendants LIBERTY MUTUAL GROUP,

INC. and LIBERTY MUTUAL INSURANCE COMPANY, states and alleges as follows:

                                             Parties

       1.       Plaintiff is an individual residing at 9914 NW Blum Road, Parkville, MO 64152,

and he was employed for more than eighteen years by Defendants, including at its Kansas City,

Missouri location, until his termination on or about March 22, 2018. Matt is a 61 year old male.

       2.       Defendant LIBERTY MUTUAL GROUP, INC. is a corporation organized and

existing under the laws of the State of Massachusetts, with a principal place of business located




            Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 1 of 15
at 175 Berkeley Street, Boston, MA 02116. Defendant LIBERTY MUTUAL GROUP, INC. is

registered to do business in Missouri and has the Registered Agent set forth above.

       3.       Defendant LIBERTY MUTUAL INSURANCE COMPANY is a corporation

organized and existing under the laws of the State of Massachusetts, with a principal place of

business located at 175 Berkeley Street, Boston, MA 02116. Defendant LIBERTY MUTUAL

INSURANCE COMPANY is registered to do business in Missouri and has the Registered Agent

set forth above.

                                      Jurisdiction and Venue

       4.       This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as the acts complained of involve violations of Plaintiff’s rights under federal law,

specifically the Americans with Disabilities Act, As Amended, 42 U.S.C. §12101, et seq.,

(“ADAAA”).

       5.       Venue is proper within this District pursuant to 28 U.S.C. § 1391 because

Defendant has sufficient minimum contacts with this District so as to be considered resident in

Missouri for the purposes of the federal venue statute and because a substantial part of the events

and omissions giving rise to Plaintiff’s claims occurred in the District, including the unlawful

employment practices set forth herein that are alleged to have been committed in this District.

                                        Factual Allegations

       6.          At the time of his wrongful termination on or about March 22, 2018, Matt was

Principal Systems Administrator in Defendants’ Kansas City Data Center located in Kansas City,

Missouri.




                                                 2



            Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 2 of 15
       7.       Throughout Matt’s more than eighteen years of employment with Defendants, he

performed all duties of his jobs as required, exceeded the expectations of his positions, and

received promotions, raises, bonuses, awards and commendations for his work.

       8.       At all times herein mentioned, Matt was an “employee” of Defendants within the

meaning of the ADAAA and is entitled to all the benefits and protections of those laws.

       9.       Matt also was subjected to illegal retaliation after he made complaints of illegal

harassment and discrimination by Defendants on the basis of his disability.

       10.      Matt began experiencing health issues in approximately 2010, when he took a

short term disability leave for emotional and mental health issues. Matt has struggled with

depression and anxiety most of his adult life. Matt worked through his issues and was able to

return to work in 2011; his excellent job performance continued. During the period 2011 – 2015,

there were no significant job-related issues. Matt did his job and, as a result, continued to

receive regular raises and bonuses.

       11.      In approximately July 2015, Matt suffered another health issue with his back and

was off work for about six months recovering from back surgery.

       12.      Brent Scott first became Matt’s supervisor in approximately March 2015, a few

months before Matt’s back surgery. Mr. Scott had no prior management experience. In addition,

his previous work experience was in the data storage group. Consequently, he was not familiar

with the work Matt and his colleagues had been doing for the previous 15 years.

       13.      Before his back surgery, Defendants had planned to put Matt in charge of building

all the servers for a new customer – the Latin America Group (LATAM). Since he was going on

leave, however, Matt suggested the assignment should be given to a different team member.

Justin Riggle and Mr. Riggle handled the assignment during Matt’s absence.

                                                3



            Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 3 of 15
       14.     The LATAM server project was a nightmare from the start. Company guidelines

specified that creating a server would take at least 18 business days. LATAM, however,

demanded that a server be created within seven business days after an initial request. When a

new server was requested, the process involved submission of “change tickets” for creation of

firewalls, IP segments, VLAN, and other preparations that were performed by the network

support group, a different department. It took up to a week for those change tickets to be

approved, then even longer for the work to be done. Until those preparations were completed, it

was impossible to create the server. During Matt’s absence, even Mr. Riggle and Mr. Scott were

not able to satisfy LATAM’s unreasonable expectations.

       15.     When Matt returned from leave in January 2016, the LATAM server project was

reassigned to him. He discovered that the project was and had been in turmoil. Mr. Riggle and

others explained the problems meeting the customer’s expectations. Although the topic was

frequently discussed during group meetings and with Mr. Scott, there was no documentation of

the ongoing problem. Mr. Scott and fellow employees who had been working on the project told

Matt to ignore LATAM’s unreasonable expectations and follow Company guidelines. When

LATAM complained because servers were not created within seven days, however, Mr. Scott

blamed Matt, despite Mr. Scott’s directions to the contrary.

       16.     The LATAM project was reassigned back to Mr. Riggle in mid-2016. Mr. Scott

continually criticized and blamed Matt during the approximately six months he worked on that

project, even calling him a “failure.” Week after week, Mr. Scott unfairly blamed problems on

Matt, even though they were beyond Matt’s control.

       17.     During the second half of 2016, Matt was assigned a variety of other tasks,

including training employees who were not as experienced as he. Matt’s performance on these

                                                4



          Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 4 of 15
tasks was satisfactory, and yet Mr. Scott continued to criticize him, claiming Matt was

performing only “entry level” work. Of course Matt had no control over the work assigned to

him.

       18.     During 2016, it became the norm for Matt and his colleagues to work from home

most of the time. The Company did not allow them to enter the data center until after hours.

Consequently, most of their tasks could be completed just as efficiently at home.

       19.     Mr. Scott’s constant criticism eventually took its toll on Matt.         He began

experiencing depression and anxiety that occasionally interfered with his ability to concentrate.

       20.     During the second half of 2016, Matt requested a workplace accommodation. He

submitted a letter from his psychiatrist explaining the need for accommodation.            Human

Resources and Mr. Scott, as Matt’s supervisor, approved the accommodation, which simply

allowed Matt to log off from work, if necessary during the day, to allow him to refocus. He

always worked the same number of hours and completed his tasks on time.

       21.     In 2017, Matt started teaching an employee in India to perform “first builds.” The

Company was converting physical servers to virtual servers. When a server was requested, Matt

would ask the networking group to set up requirements in “the cloud,” and otherwise make the

necessary preparations for the virtual server. Many times the networking group could not

complete its work in a timely manner for a variety of reasons, mainly due to the virtual space not

having the same network requirements as the physical space. When that happened, Matt and his

Indian colleague were not able to complete the build within 30 days, which was the expectation.

Other employees involved in “first builds” experienced the same issues with the networking

process. Nonetheless, Mr. Scott never passed up an opportunity to criticize Matt. He was told

he had to “deliver on time, regardless of the problems.”

                                                 5



          Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 5 of 15
         22.   Defendants had planned to eliminate Matt’s role in the first build process when

the Indian employee was sufficiently trained. That happened in Mid-2017. Mr. Scott, however,

told Matt he was being taken off the project because he failed to deliver on time. Once again,

Mr. Scott went out of his way to harass Matt.

         23.   Mr. Scott’s unfair criticism and harassment of Matt reached a new level during his

mid-year review on September 12, 2017. The September review was supposed to cover the first

half of 2017. Despite that, Mr. Scott reached back to the first half of 2016 for Matt’s alleged

failures with the LATAM project. Matt protested that he was being blamed for problems outside

his control. Mr. Scott didn’t care; he seemed determined to push Matt beyond his breaking

point.

         24.   September 12, 2017 was the last day Matt performed any work for the

Defendants.

         25.   The September 12, 2017 review meeting exacerbated Matt’s depression and

anxiety. Matt had been withstanding a barrage of unfair criticism and blame for more than 18

months. Eventually it wore him down. The next day, September 13, 2017, Matt saw his

psychiatrist. The Doctor refused to let Matt go back to work. He submitted the necessary

documentation for short term leave, which was approved by Human Resources and Mr. Scott.

         26.   Approximately one week later, about September 20, 2017, Matt filed a complaint

with Human Resources for the withering campaign of harassment and discrimination by Mr.

Scott. Matt’s complaint was for “ongoing mental health harassment” from his manager.

         27.   On September 29, 2017, Nathan Dastoli, an employee with Defendants’ Human

Resources or Employee Relations department sent an email to Matt asking to discuss some of his



                                                6



           Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 6 of 15
concerns about his manager, specifically that he had been experiencing “some ongoing mental

harassment brought on by your manager.”

       28.     On October 4, 2017, Matt informed Mr. Dastoli that his psychiatrist had placed

him on a 30-day leave, that he was admitted into a Partial Hospitalization Psychiatric Program,

had been attending group session therapy every day for 4 hours, and had Lithium added to his

medications, which also included Cymbalta for depression and Xanax for anxiety.

       29.     On Friday, October 6, 2017, not having received a response from Mr. Dastoli,

Matt sent another email stating that he was expecting to return to work on 10/18/17, provided

there was a resolution in place to prevent a relapse.

       30.     On October 26, 2017, Matt sent an email to Mr. Dastoli asking what he had been

able to determine about Matt’s reported illegal harassment by Mr. Scott and informed Mr.

Dastoli that his return to work has been rescheduled for 11/17/17 because he had been returned

to the Partial Hospitalization Program.

       31.     On November 6, 2017, Matt reminded Mr. Dastoli that a week before he had sent

Mr. Dastoli a link to a recording of the discussions between Matt and Mr. Scott, including the

one from 9/12/17. Matt informed Mr. Dastoli that it would not be in his best interest to return to

work under the same toxic conditions which resulted in him taking the medical leave of absence.

       32.     Later on November 6, 2017, Mr. Dastoli replied that he expected to conclude the

fact finding portion of his investigation by the end of that week.

       33.     Matt sent an email to Mr. Dastoli on December 4, 2017 asking for an update

about the investigation, since he had not heard from Mr. Dastoli since November 6. Matt also

informed Mr. Dastoli that three weeks ago it had became necessary to self-admit himself as an

inpatient at Signature Behavioral Wellness due to having planned suicidal tendencies. Matt had

                                                 7



          Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 7 of 15
remained there for one week while his medications were adjusted and their effects monitored.

Matt’s new return to work date had been changed to Tuesday, January 2, 2018.

       34.    Matt and Mr. Dastoli spoke by telephone on December 5, 2017. During that

conversation, Mr. Dastoli told Matt that he had talked with Sr. Director William Adams about a

transfer to a different job with a different supervisor for Matt and intended to reconnect next

week with Mr. Adams and should have a definite answer for Matt about what the work would

look like and to whom he would report.

       35.    On December 22, Matt sent an email to Mr. Dastoli asking for information about

job changes and what to expect upon his return to work.           Later that day, Mr. Dastoli

acknowledged that he had mentioned there was a possibility of some movement of a potential

job/manager change for Matt, but he had been waiting to hear back from William Adams. Mr.

Dastoli wrote that for the time being, Matt should anticipate returning to his current role

reporting to Brent Scott if he was released to return to work on 1/2/18. Mr. Dastoli promised to

check in with Mr. Adams and let Matt know if there was anything further on this subject.

       36.    On December 28, 2017, Matt sent the following message by email to Mr. Dastoli:

       As I prepare to visit my doctor later today, there are some things he will be concerned
       about in determining the safety of my return to a healthy environment. Please understand
       that this incident with Brent was not isolated to just this time period nor just to me.

       What direction has Brent been given and/or what educational sessions has he been
       required to attend to receive a more thorough understanding for dealing with individuals
       who have mental challenges?

       What continuing education is Liberty Mutual HR requiring of its managers, especially
       first-time managers, to undergo in an effort to reduce/eliminate the occurrences of these
       “harassment” conditions of their staff?

       What recourse do I have, should these issues arise again, which will not jeopardize my
       tenure with Liberty Mutual?


                                               8



         Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 8 of 15
       Also, as we discussed early in this event, there have been a number of incidents like this
       with other individuals throughout Liberty Mutual IT infrastructure. Many others are
       afraid to discuss these issues with management for fear of repercussions, which is why
       they only talk about it to others with the same issue, hence the continuation of the Culture
       of Ignorance.

       Thank you,
       Matt

       37.        Once again, Matt was expressing his concern about unfair and illegal retaliation.

       38.        On February 1, 2018, Matt informed Mr. Dastoli that his return to work date had

been rescheduled to March 5, 2018.

       39.        On February 23, 2018, the Defendants sent Matt a letter asking for information

about an alleged application for Long Term Disability benefits. Matt had never applied for LTD

benefits.

       40.        On March 5, 2018, the Defendants notified Matt that he was approved for LTD

benefits because he was “disabled” based on his diagnosis of Major Depressive Disorder and Bi-

Polar disorder.

       41.        Matt never wanted to be “disabled.” All he ever wanted was to be allowed to do

his job without illegal harassment, discrimination, and retaliation.

       42.        Matt’s Short Term disability lasted until mid-March 2018.

       43.        On March 8, 2018, Mr. Scott called Matt to let him know that he was going to

receive a VIP “merit” bonus. In the course of that discussion, Matt informed Mr. Scott that he

anticipated returning to work on or about March 12, 2018. Mr. Scott replied: “Good” and asked

if Matt needed anything from him. Matt also informed Mr. Scott that Defendants had approved

him for Long Term Disability benefits, although, again, Matt stated it was his intention to return

to work.

       44.        Matt received a VIP merit bonus on March 9, 2018.
                                                  9



            Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 9 of 15
       45.     In March 2018, Matt had improved significantly and was ready to return to work.

Matt’s doctor wrote a letter requesting that Matt be allowed to work part time four hours a day

for five days a week so that he could transition back to his job over the upcoming several weeks.

       46.     A letter from Liberty Mutual Insurance dated April 4, 2018 informed Matt that he

was no longer “disabled” because his doctor had written a letter dated March 15, 2018, in which

he stated that Matt could return to work without restriction on April 23, 2018.

       47.     On March 16, 2018, Mr. Scott sent an email to Matt stating:

       Hi Matt, My understanding from the conversation with you last week that you are
       approved for LTD so please remain out and if for some reason the LTD is not approved,
       we would have no problem accommodating you being out of the office full-time until you
       are ready to return.

       48.     On March 22, 2018, Mr. Scott sent a text to Matt stating: “Matt, I understand you

have been approved to return partially. Will you be available at 1030 est for a discussion?”

       49.     Mr. Scott asked Matt to join a skype call later that day to discuss his return.

Present on the skype call were Mr. Scott, Mr. Dastoli, and Sr. Director William Adams. Instead

of discussing his return, Mr. Scott informed Matt that he was being terminated.

       50.     Effective March 22, 2018, Matt was terminated from his employment with

Defendants for false, pre-textual reasons.

       51.     The true reasons for the adverse employment actions of Defendants against Matt

as set forth herein were illegal disability discrimination, and/or retaliation for his complaints

about illegal discrimination and harassment, all in violation of the ADAAA.

       52.     On July 5, 2018, Plaintiff filed a timely charge of discrimination and retaliation

against Defendants with the Equal Employment Opportunity Commission (“EEOC”) (copy

attached as Exhibit A).


                                                10



         Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 10 of 15
         53.   On or about November 28, 2018, the EEOC mailed a Notice of Right to Sue to

Plaintiff (copy attached as Exhibit B).

         54.   This case has been filed within 90 days after Plaintiff received the Notice of Right

to Sue from the EEOC.

         55.   Plaintiff has met all deadlines and has satisfied all administrative prerequisites to

filing suit.

                  COUNT I – DISABILITY DISCRIMINATION (ADAAA)

         56.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 55

above.

         57.   The Defendants intentionally discriminated against Plaintiff on the basis of his

disability, his record of a disability, or because they regarded him as disabled in the terms and

conditions of his employment, including, but not limited to, by refusing to provide reasonable

accommodations for his disability, and by terminating his employment for false alleged reasons.

         58.   At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of that term as utilized in the ADAAA, either as an individual with

a physical or mental impairment related to his back injuries and/or emotional and mental health

issues, who can perform all of the essential functions of his job with or without accommodation,

or because he has a record of such an impairment, or because Defendants regarded him as having

such an impairment.

         59.   The Defendants discriminated against Plaintiff on the basis of his disability by (a)

not making reasonable accommodations to the known limitations of an otherwise qualified

individual with a disability; (b) denying employment opportunities to and thereafter terminating

an employee who is an otherwise qualified individual with a disability; (c) subjecting a qualified

                                                11



          Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 11 of 15
individual with a disability to different terms, conditions and privileges of employment than the

terms, conditions and privileges available to non-disabled employees; and (d) refusing to

accommodate and otherwise interfering with an individual in his exercise of rights under federal

law prohibiting discrimination on the basis of a qualified disability, thereby violating the

ADAAA.

          60.   Defendants’ termination of Plaintiff was motivated by an actual or perceived

impairment related to his back injuries and/or emotional and mental health issues and Plaintiff’s

physical, emotional, and mental health issues are not both transitory and minor.

          61.   Plaintiff was able to perform the essential functions of his position either with or

without reasonable accommodations at the time he was terminated by Defendants.

          62.   Defendants’ belief regarding Plaintiff’s disability was a motivating factor in

Defendants’ decision to terminate his employment.

          63.   Defendants were aware of Plaintiff’s physical, emotional, and mental health

issues.

          64.   Possible reasonable accommodations for Plaintiff’s physical, emotional, and

mental health issues include being allowed to return to work part time four hours a day for five

days a week for a few weeks so that he could transition back to his full time job and being

allowed to log off from work during the day if necessary to re-focus, as Plaintiff had done before

his short term disability.

          65.   Defendants failed to engage in the interactive process and failed to discuss, much

less provide any reasonable accommodations to address Plaintiff’s disability, as required by the

ADAAA.



                                                 12



           Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 12 of 15
         66.    As a direct and proximate result of the continuing pattern and practice of

discrimination directed toward him or disparate treatment of him and of the Defendants’

termination of him, Plaintiff has suffered actual damages in the form of lost wages, lost fringe

benefits, loss of earning capacity, loss of career opportunity, costs of seeking alternate income,

pain and suffering, future medical expense, mental anguish, emotional distress, loss of enjoyment

of life, humiliation, upset and other emotional distress, damage to his reputation, diminished job

opportunities, and in other respects, all in an amount yet to be determined.

         67.    The Defendants’ conduct was willful, wanton and malicious, and showed

complete indifference to or conscious disregard of the rights of Plaintiff, thus justifying an award

of punitive damages in an amount sufficient to punish the Defendants and to deter the

Defendants from like conduct in the future.

         WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants, jointly

and severally on Count I, and requests an award of his actual damages, including but not limited

to his lost wages and benefits, with interest through the date of trial, damages for emotional pain

and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, and

other nonpecuniary losses, damages for future loss of wages and benefits, punitive damages, all

costs including reasonable attorneys’ fees, equitable relief as appropriate, including but not

limited to reinstatement, and any such other relief as the Court deems just and proper.

                            COUNT II – ADAAA RETALIATION

         68.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 67

above.

         69.    Plaintiff had a good faith, reasonable belief that the Defendants were engaging in

unlawful employment practices that are prohibited under the ADAAA, including harassment

                                                13



          Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 13 of 15
intended to exacerbate Matt’s known emotional and mental health conditions. Matt reported his

opposition to these unlawful practices to the Defendants and asked for accommodations as set

forth herein.

       70.      The Defendants retaliated against Plaintiff in the terms and conditions of his

employment because of his opposition to unlawful employment practices and/or because of his

protected actions in requesting reasonable accommodations for a qualified disability, including

but not limited to, by refusing to provide reasonable accommodations and by terminating his

employment for false alleged reasons.

       71.      Plaintiff’s opposition to the Defendants’ unlawful employment practices was a

motivating factor in the Defendants’ decision to retaliate against him in the terms and conditions

of his employment.

       72.      The Defendants’ actions and conduct were outrageous and done with malice, evil

motive or with reckless indifference to Plaintiff’s rights under the ADAAA.

       73.      As a direct and proximate result of the Defendants’ continuing pattern and

practice of illegal retaliation directed toward him or disparate treatment of him and of the

Defendants’ termination of him, Plaintiff has suffered actual damages in the form of lost wages,

lost fringe benefits, loss of earning capacity, loss of career opportunity, costs of seeking alternate

income, pain and suffering, future medical expense, mental anguish, emotional distress, loss of

enjoyment of life, humiliation, upset and other emotional distress, damage to his reputation,

diminished job opportunities, and in other respects, all in an amount yet to be determined.

       74.      The Defendants failed to make good faith efforts to enforce policies to prevent

discrimination and retaliation against their employees, including Plaintiff.



                                                 14



         Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 14 of 15
          75.     The Defendants’ retaliatory conduct was willful, wanton and malicious, and

showed complete indifference to or conscious disregard of the rights of Plaintiff, thus justifying

an award of punitive damages in an amount sufficient to punish the Defendants and to deter them

from like conduct in the future.

          WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendants,

jointly and severally on Count II, and requests an award of his actual damages, including but not

limited to his lost wages and benefits, with interest through the date of trial, damages for

emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to

reputation, and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.

                              DESIGNATION OF PLACE OF TRIAL

          Plaintiff designates Kansas City, Missouri as the trial site for this case.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all issues so triable.

                                                      Respectfully submitted,

                                                      /s/ Aaron C. Johnson________________
                                                      Aaron C. Johnson, MO # 38756
                                                      David G. Summers, MO # 42290
                                                      Summers & Johnson, P.C.
                                                      717 Thomas Street
                                                      Weston, Missouri 64098
                                                      (816) 640-9940
                                                      FAX: (816) 386-9927
                                                      aaron@summersandjohnson.com

                                                      ATTORNEYS FOR PLAINTIFF

                                                    15



           Case 5:19-cv-06020-FJG Document 1 Filed 02/21/19 Page 15 of 15
